Citation Nr: 1117623	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for residuals of a cerebral vascular accident.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The case was most recently before the Board in March 2010.  At that time, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran does not have type II diabetes mellitus that is attributable to his active military service.

3.  The Veteran does not have coronary artery disease that is attributable to his active military service; nor was it proximately caused by or the result of service-connected disability.

4.  The Veteran does not have residuals of a cerebral vascular accident that are attributable to his active military service; nor were they proximately caused by or the result of service-connected disability.

5.  The Veteran does not have hypertension that is attributable to his active military service; nor was it proximately caused by or the result of service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have type II diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have coronary artery disease that is the result of disease or injury incurred in or aggravated during active military service; coronary artery disease is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The Veteran does not have residuals of a cerebral vascular accident that are the result of disease or injury incurred in or aggravated during active military service; residuals of a cerebral vascular accident are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; hypertension is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through January 2006, April 2006, March 2009, May 2009, and June 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection.  The notice letters included information on how to substantiate a claim of service connection on both a secondary basis and on a presumptive basis for veterans who had been exposed to herbicide agents such as Agent Orange.  The notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in March 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2006, April 2006, March 2009, May 2009, and June 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  Pursuant to the Board's March 2010 remand, the Veteran's personnel records were obtained from the National Personnel Records Center (NPRC).  Treatment records have also been obtained from the VA Medical Center (VAMC) in Little Rock, Arkansas.  Pursuant to the Board's March 2010 remand, more recent records were obtained from that facility, as well as non-digital treatment records dating from as early as 1976, when the facility searched for records from as early as 1969.  Pursuant to the Board's March 2010 remand, records were also requested and obtained from the Social Security Administration and the Arkansas Cardiology Clinic.  When the case was in remand status, the Veteran identified the Barg-Gray Clinic as a private treatment provider.  Records were requested and obtained from that facility.  Additionally, the Veteran was afforded a hearing before the Board in January 2010, the transcript of which is of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board notes that a VA examination was not provided in connection with the claims on appeal.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

The Veteran primarily contends that service connection is warranted for type II diabetes mellitus on a presumptive basis as a result of exposure to Agent Orange during his participation in the Vietnam War.  He believes service connection is warranted on a secondary basis for hypertension, coronary artery disease, and residuals of a cerebrovascular accident (CVA) or stroke as a result of type II diabetes mellitus.  In consideration of the Veteran's statements and how the claims have been developed by the AOJ, theories of service connection on a direct basis and on a presumptive basis concerning chronic diseases have also been reasonably raised by the record.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as brain hemorrhage (including CVA), diabetes mellitus, and cardiovascular-renal disease (including hypertension and coronary artery disease), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (addressing the version of 38 C.F.R. § 3.310 that was in effect prior to 2007 as it related to aggravation of a non-service-connected disability by a service-connected disability).

If a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, such as type II diabetes mellitus, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).

When the case was in remand status, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes coronary artery disease.  The amended regulation was made effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  Notably, the Board implemented a stay in adjudicating claims that could be affected by the amended regulations but the stay has since been lifted.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

As noted in the March 2010 remand, consideration of the Veteran's four claims was stayed as a result of a decision by the United States Court of Appeals for Veterans Claims (Court) pertaining to in-service exposure to herbicide agents.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  The Board notes that on May 8, 2008, the United States Court of Appeals for the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in which it reversed the Court, holding that the Court erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which interpretation required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Peake, 129 S.Ct. 1002 (2009).  Consequently, the stay has been lifted on the processing of claims for compensation based on exposure to herbicides affected by Haas v. Nicholson.  In April 2009, the Board explained this process when it remanded the four claims for an issuance of a statement of the case.

Theory of Presumptive Service Connection due to Herbicide Exposure

The Veteran's DD-214, personnel records, and service treatment records document that he had sea service during the Vietnam era aboard the USS Tappahannock from January 1968 to July 1968 and aboard the USS Pyro from July 1968 to July 1969.  These records do not show that the Veteran personally went ashore or that either ship sailed in the inland waters or docked at a port in the Republic of Vietnam.

NPRC determined that the USS Tappahannock was in the official waters of Vietnam on at least six occasions from March 1968 to July 1968.  However, NPRC was unable to determine whether or not the Veteran had "in-country" service.  In May 2009, in response to a request from the RO, the United States Army and Joint Services Records Research Center (JSRRC) (formerly the Center for Unit Records Research (CURR)) indicated that the command history for the USS Tappahannock was reviewed.  From March 1968 to September 1968, the vessel was an oiler that supplied other Naval ships of the 7th Fleet off the coast of Vietnam.  The only documented ports of call during this time period were non-Vietnamese ports, including Sasebo, Japan; Kaohsiung, Taiwan; Hong Kong; Pearl Harbor, Hawaii; and Long Beach, California.

JSRRC indicated that the Veteran's personnel file may include information regarding duties or assignments requiring the Veteran to go ashore in Vietnam.  As noted previously, the personnel records were obtained and they do not reflect any in-country service.  The records do show that the Veteran was awarded the Vietnam Service Medal for service in the Vietnam area of operations aboard the USS Tappahannock.  However, the award is only indicative of the ships presence in the official waters of Vietnam, which was already documented by NPRC.  The Vietnam Service Medal is not in and of itself sufficient evidence of service in the Republic of Vietnam.  See Haas, 525 F.3d at 1168.  The remaining personnel records are generally devoid of detailed and specific information of the Veteran's service other than that he was confined to bread and water as a result of non-judicial punishment for carrying a concealed weapon and assaulting another sailor.

VA Compensation & Pension Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water vessels" that did so temporarily.  Neither the USS Tappahannock or the USS Pyro is among the listed ships that operated in inland waterways or docked to the shore.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010 and June 2010).  The Veteran has also submitted ship histories and articles.  This research does not show that either ship operated in inland waterways or docked to the shore.  The research shows that other ships did so, but not the ships that the Veteran was aboard.

Nevertheless, at his January 2010 hearing, the Veteran testified that he did go ashore in Vietnam in 1968, or at least alongside the shore, when the USS Tappahannock docked in a Vietnam port on several occasions to acquire or distribute supplies.  The testimony on this point is not credible in view of the information from official sources that does not show that the USS Tappahannock docked at a port in Vietnam.  Additionally, during an April 2006 conversation with VA personnel, the Veteran stated that he was never on land in Vietnam but was in the waters offshore.  Thus, in view of this inconsistent information, the Board does not find that the Veteran's statements are sufficient to establish that he had in-country service in the Republic of Vietnam.

In consideration of the evidence of record, the Board finds that the Veteran did not serve in the Republic of Vietnam.  In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable.  Consequently, although type II diabetes mellitus and coronary artery disease are listed as diseases that are associated with exposure to herbicide agents, service connection is not warranted for either disability on a presumptive basis because exposure to herbicide agents has not been shown.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Additionally, because CVA residuals and hypertension are not listed as diseases that are associated with exposure to herbicide agents, service connection is also not warranted for either of these disabilities under the provisions.

Theory of Direct Service Connection and Presumptive Service Connection for Chronic Diseases

Recent post-service VA and private treatment records show that the Veteran has been regularly treated for diabetes mellitus and hypertension.  Additionally, the records indicate that he had a CVA or stroke in 2001.  A January 2003 record from Arkansas Cardiology Clinic notes that the Veteran was suspect for multi-vessel coronary artery disease.  Although an imaging study performed later that month revealed no evidence of ischemia, the study suggested multi-segmental coronary disease.  Thus, the evidence tends to establish the existence of the four claimed disabilities.

The service treatment records do not show that any of the four disabilities had their onset during active military service.  The Veteran's October 1967 entrance examination was normal and his blood pressure was 120/80.  A November 1967 chest x-ray revealed no defects.  The Veteran's July 1969 separation examination was normal with respect to these four disabilities.  A chest x-ray was within normal limits and his blood pressure was read as 118/70.  The lack of treatment for, or a diagnosis of, type II diabetes mellitus, coronary artery disease, residuals of a CVA, or hypertension during service is not surprising because the Veteran has not contended that he was treated for the claimed disabilities during service.  At his hearing, he testified that the earliest that he was treated for any of the disabilities was in the 1990s for diabetes.  Subsequently, he had the stroke and began to receive treatment for hypertension and coronary artery disease.

A lack of continuity of symptomatology related to these four disabilities is supported by the historical VA treatment records that were obtained on remand.  The Veteran was treated at the Little Rock VAMC on numerous occasions between 1976 and 1995.  The records make note of multiple problems pertaining to:  the left knee; a sebaceous cyst; hiatal hernia; carpal tunnel syndrome; ulnar neuropathy; anemia; testicle pain; hearing loss; otitis media; left shoulder sprain; allergic conjunctivitis; adjustment disorder; depression; anxiety; low back strain; pharyngitis; bronchitis; fractured right hand; and neck pain.  The four claimed disabilities were not referenced in these records.  Additionally, throughout this time period, blood pressure readings were recorded by VA personnel.  The earliest post-service reading is 120/82 in April 1976.  Diastolic pressure of at least 90 was not evident until January 1992, which was nearly 25 years after the Veteran's separation from military service.  If the Veteran had developed either of the four claimed disabilities prior to the 1990s, these VA treatment records would likely contain information on them given that nearly 20 other problems of varying severity were addressed during the period.  However, the records are devoid of a reference to type II diabetes mellitus, coronary artery disease, residuals of a CVA, or hypertension.  In view of this evidence, and given the Veteran's statements that his problems did not start until the 1990s, a continuity of symptomatology is not established.

The Veteran has not pointed to any in-service injury, disease, or event to which his disabilities could possibly be related other than to exposure to toxins.  As noted previously, it is not presumed that the Veteran was exposed to herbicide agents because he did not serve in the Republic of Vietnam.  Additionally, the service records do not suggest that he was actually exposed to Agent Orange.  The Veteran also contends that he was exposed to toxic jet fuel.  However, his service records do not reflect exposure to toxic jet fuel or any other toxic substances.  It is likely that official records would note such exposure if it occurred.  Because the records do not reference exposure to toxic substances and the Veteran has not provided any supporting evidence that he was actually exposed to toxic substances, the evidence does not establish that this contended incident occurred.  See Bardwell v. Shinseki, 23 Vet. App. 36, 40 (2010) (all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred); cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence") (emphasis added).

In consideration of the evidence of record, the Board finds that the Veteran does not have type II diabetes mellitus, coronary artery disease, residuals of a CVA, or hypertension that is attributable to his active military service.  The evidence only substantiates the current disability element of each claim.  Without sufficient evidence that any of the four disabilities had their onset during, or are otherwise related to, active military service, service connection is not warranted for any of the claimed disabilities on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

As noted previously, a VA examination was not provided in conjunction with either of these claims.  VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  Because the evidence does not establish that an event, injury, or disease occurred in service, and because there is no indication that the current disabilities may be associated with the Veteran's service, a remand for an examination is not warranted for the four claims.

Additionally, the Board notes that there is no objective evidence that a brain hemorrhage (including CVA), diabetes mellitus, or cardiovascular-renal disease (including hypertension and coronary artery disease) manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, treatment for these disabilities was not indicated until at least 25 years after service.  Moreover, the Veteran reported that the problems began in the 1990s.  Thus, service connection is not warranted for any of the four claimed disabilities on a presumptive basis concerning chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Theory of Secondary Service Connection

As noted previously, the Veteran believes that he has coronary artery disease, residuals of a CVA, and hypertension as a result of type II diabetes mellitus.  Service connection of a secondary condition, however, may only be granted if the secondary condition is proximately due to or the result of a service-connected disability.  The Board has found that service connection is not warranted for type II diabetes mellitus.  Therefore, service connection for coronary artery disease, residuals of a CVA, or hypertension is not warranted on a secondary basis to type II diabetes mellitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  The Board notes that the Veteran is not service connected for any disability.

Conclusion

For all the foregoing reasons, the Board finds that the claims of service connection for type II diabetes mellitus, coronary artery disease, residuals of a CVA, and hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for coronary artery disease is denied.

Service connection for residuals of a cerebral vascular accident is denied.

Service connection for hypertension is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


